Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 1 of 10




                            United States District Court
                                      for the
                            Southern District of Florida

   Ron Von Paulus, Plaintiff             )
                                         )
   v.                                    )
                                           Civil Action No. 20-23819-Civ-Scola
                                         )
   Real Green Systems, LLC,              )
   Defendant                             )

            Order Preliminarily Approving Class Action Settlement
                     And Certifying The Settlement Class
         The Parties to the above-captioned class action currently pending
  against Real Green Systems, LLC have agreed to a proposed settlement, the
  terms and conditions of which are set forth in an executed settlement
  agreement (the “Settlement”). The Parties reached the Settlement through
  extensive negotiations. Under the Settlement, subject to the terms and
  conditions therein and subject to Court approval, the Plaintiff, Ron Von
  Paulus, and the proposed Settlement Class will fully, finally, and forever
  resolve, discharge, and release their claims.
         The Settlement has been filed with the Court, and Plaintiff and Class
  Counsel have filed an Unopposed Motion for Preliminary Approval of Class
  Settlement (“Motion”). (ECF No. 38) Upon considering the Motion, the
  Settlement and all exhibits thereto, the record in these proceedings, the
  representations and recommendations of counsel, and the requirements of law,
  the Court finds that: (1) this Court has jurisdiction over the subject matter and
  the Parties to this Action; (2) the proposed Settlement Class meets the
  requirements of Federal Rule of Civil Procedure 23 and should be preliminarily
  certified for settlement purposes only; (3) the persons and entities identified
  below should be appointed Class Representative and Class Counsel; (4) the
  Settlement is the result of informed, good-faith negotiations between the
  Parties and their capable and experienced counsel, and is not the result of
  collusion; (5) the Settlement is within the range of reasonableness and should
  be preliminarily approved; (6) the proposed Notice program and proposed forms
  of Notice satisfy Federal Rule of Civil Procedure 23 and constitutional due
  process requirements, and are reasonably calculated under the circumstances
  to apprise the Settlement Class of the pendency of the Action, class
  certification, the terms of the Settlement, and Class Counsel’s application for
  an award of attorneys’ fees and expenses (“Fee Application”), and their rights to
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 2 of 10




  opt-out of the Settlement Class or object to the Settlement and/or Class
  Counsel’s Fee Application; (7) good cause exists to schedule and conduct a
  Final Approval Hearing, pursuant to Federal Rule of Civil Procedure 23(e), to
  assist the Court in determining whether to grant Final Approval of the
  Settlement and enter the Final Approval Order, and whether to grant Class
  Counsel’s Fee Application; and (8) the other related matters pertinent to the
  Preliminary Approval of the Settlement should also be approved.
         Based on the foregoing, it is hereby ordered and adjudged as follows:
         1.    As used in this Preliminary Approval Order, unless otherwise
  noted, capitalized terms shall have the definitions and meanings accorded to
  them in the Settlement.
         2.    The Court grants the Plaintiffs’ unopposed motion for preliminary
  approval of the class action settlement (ECF No. 38.)
         3.    The Court has jurisdiction over the subject matter and Parties to
  this proceeding pursuant to 28 U.S.C. §§ 1331, 1332.
         4.    Venue is proper in this District.
     I.    Provisional Class Certification and Appointment of Class
           Representative and Class Counsel
          5.    It is well established that “[a] class may be certified solely for
  purposes of settlement [if] a settlement is reached before a litigated
  determination of the class certification issue.” Borcea v. Carnival Corp., 238
  F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks omitted). In
  deciding whether to provisionally certify a settlement class, a court must
  consider the same factors that it would consider in connection with a proposed
  litigation class – i.e., all Rule 23(a) factors and at least one subsection of Rule
  23(b) must be satisfied – except that the Court need not consider the
  manageability of a potential trial, since the settlement, if approved, would
  obviate the need for a trial. Id.; Amchem Products, Inc. v. Windsor, 521 U.S.
  591, 620 (1997).
          6.    The Court finds, for settlement purposes, that the Federal Rule of
  Civil Procedure 23 factors are present and that certification of the proposed
  Settlement Class is appropriate under Rule 23. The Court therefore
  provisionally certifies the following Settlement Class.
              All persons within the United States who (1) were left a
              prerecorded voice message; (2) on their cellular
              telephone (3) by or on behalf of Defendant; (4) using
              SalesLoft, Inc.’s software (5) from April 6, 2020 through
              October 7, 2020.
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 3 of 10




  Excluded from the Settlement Class are: (1) the trial judge and magistrate
  judge presiding over this case; (2) Defendant, as well as any parent, subsidiary,
  affiliate, or control person of Colourpop, and the officers, directors, agents,
  members, managers, servants, or employees of Defendant; (3) any of the
  Released Parties; (4) the immediate family of any such person(s); and (5)
  Plaintiff’s Counsel, their employees, and their immediate family.
          7.     Specifically, the Court finds, for settlement purposes and
  conditioned on final certification of the proposed class and on the entry of the
  Final Approval Order, that the Settlement Class satisfies the following factors of
  Federal Rule of Civil Procedure 23:
             (a)     Numerosity: In the Action, prerecorded voice messages were
  left by Defendant to approximately 3,876 class members. Individuals who
  received a prerecorded voice message are members of the proposed Settlement
  Class. The proposed Settlement Class is thus so numerous that joinder of all
  members is impracticable. See Kilgo v. Bowman Trans., 789 F.2d 859, 878
  (11th Cir. 1986) (numerosity satisfied where plaintiffs identified at least 31
  class members “from a wide geographical area”).
              (b)     Commonality: “[C]ommonality requires the plaintiff to
  demonstrate that the class members ‘have suffered the same injury,’” and the
  plaintiff’s common contention “must be of such a nature that it is capable of
  classwide resolution – which means that determination of its truth or falsity
  will resolve an issue that is central to the validity of each one of the claims in
  one stroke. Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011)
  (citation omitted). Here, the commonality requirement is satisfied for settlement
  purposes. Multiple questions of law and fact centering on Defendant’s class-
  wide practices are common to the Plaintiff and the Settlement Class, are
  alleged to have injured all members of the Settlement Class in the same way,
  and would generate common answers central to the viability of the claims were
  this case to proceed to trial.
             (c)      Typicality: The Plaintiff’s claims are typical of the Settlement
  Class because they concern the same alleged Defendants practices, arise from
  the same legal theories, and allege the same types of harm and entitlement to
  relief. Rule 23(a)(3) is therefore satisfied. See Kornberg v. Carnival Cruise Lines,
  Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where claims
  “arise from the same event or pattern or practice and are based on the same
  legal theory”); Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named
  plaintiffs are typical of the class where they “possess the same interest and
  suffer the same injury as the class members”).
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 4 of 10




             (d)     Adequacy: Adequacy under Rule 23(a)(4) relates to: (1)
  whether the proposed class representatives have interests antagonistic to
  the class; and (2) whether the proposed class counsel has the competence to
  undertake the litigation at issue. See Fabricant v. Sears Roebuck, 202 F.R.D.
  310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied because there are
  no conflicts of interest between the Plaintiff and the Settlement Class, and
  Plaintiff has retained competent counsel to represent him and the
  Settlement Class. Class Counsel regularly engage in consumer class
  litigation, complex litigation, and other litigation similar to this Action, and
  have dedicated substantial resources to the prosecution of the Action.
  Moreover, the Plaintiff and Class Counsel have vigorously and competently
  represented the Settlement Class in the Action. See Lyons v. Georgia-Pacific
  Corp. Salaried Employees Rel. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000).
             (e)      Predominance and Superiority: Rule 23(b)(3) is satisfied
  because the common legal and alleged factual issues here predominate over
  individualized issues, and resolution of the common issues for the members
  of the Settlement Class in a single, coordinated proceeding is superior to
  thousands of individual lawsuits addressing the same legal and factual
  issues. With respect to predominance, Rule 23(b)(3) requires that “[c]ommon
  issues of fact and law . . . ha[ve] a direct impact on every class member’s
  effort to establish liability that is more substantial than the impact of
  individualized issues in resolving the claim or claims of each class member.”
  Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601
  F.3d 1159, 1170 (11th Cir. 2010) (internal quotation marks omitted). Here,
  common questions present a significant aspect of the case and can be
  resolved for all members of the Settlement Class in a single adjudication. In a
  liability determination, those common issues would predominate over any
  issues that are unique to individual members of the Settlement Class.
  Moreover, each member of the Settlement Class has claims that arise from
  the same or similar alleged Defendants practices as well as the same legal
  theories.
          8.     The Court appoints Plaintiff, Ron von Paulus, as Class
  Representative.
          9.     The Court appoints the following people and firms as Class
  Counsel for the purposes of settlement:
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 5 of 10




           Manuel S. Hiraldo
           Hiraldo P.A
           401 E. Las Olas Blvd., Suite 1400
           Fort Lauderdale, FL 33394
           Phone: (954) 400-4713
           E-mail: mhiraldo@hiraldolaw.com
           Michael Eisenband
           Eisenband Law, P.A.
           515 E. Las Olas Blvd. Suite 120
           Fort Lauderdale, FL 33301
           Phone: (954) 533-4092
           E-mail: meisenband@eisenbandlaw.com
         10. The Court recognizes that Defendant reserves all of its defenses
  and objections against and rights to oppose any request for class certification
  in the event that the proposed Settlement does not become Final for any
  reason. Defendant also reserves its defenses to the merits of the claims
  asserted in the event the Settlement does not become Final for any reason.
     II.     Preliminary Approval of the Settlement
         11. At the preliminary approval stage, the Court’s task is to evaluate
  whether the Settlement is within the “range of reasonableness.” 4 NEWBERG ON
  CLASS ACTIONS § 11.26 (4th ed. 2010). “Preliminary approval is appropriate
  where the proposed settlement is the result of the parties’ good faith
  negotiations, there are no obvious deficiencies and the settlement falls within
  the range of reason.” Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2
  (S.D. Fla. Jun. 15, 2010). “Settlement negotiations that involve arm’s-length,
  informed bargaining with the aid of experienced counsel support a preliminary
  finding of fairness.” Almanazar v. Select Portfolio Servicing, Inc., No. 14-cv-
  22586-FAM, 2015 WL 10857401, at *1 (S.D. Fla. Oct. 15, 2015). See MANUAL
  FOR COMPLEX LITIGATION, Third, § 30.42 (West 1995) (“A presumption of fairness,
  adequacy, and reasonableness may attach to a class settlement reached in
  arm’s-length negotiations between experienced, capable counsel after
  meaningful discovery.”) (internal quotation marks omitted).
         12. The Court preliminarily approves the Settlement, together with
  all exhibits thereto, as fair, reasonable, and adequate. The Court finds that
  the Settlement was reached in the absence of collusion, is the product of
  informed, good-faith, arm’s-length negotiations between the Parties and their
  capable and experienced counsel. The Court further finds that the
  Settlement, including the exhibits thereto, is within the range of
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 6 of 10




  reasonableness and possible judicial approval, such that: (a) a presumption
  of fairness is appropriate for the purposes of preliminary settlement approval;
  and (b) it is appropriate to effectuate notice to the Settlement Class, as set
  forth below and in the Settlement, and schedule a Final Approval Hearing to
  assist the Court in determining whether to grant Final Approval to the
  Settlement and enter Final Judgment.
         13.     The Court denies the Parties’ request for the Court’s preliminary
  approval of a Service Award in light of the Eleventh Circuit’s decision in
  Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1260 (11th Cir. 2020) (noting
  Supreme Court precedent “prohibit[s] the type of incentive award” requested by
  the Parties). Notwithstanding the Eleventh Circuit’s Johnson opinion, the Court
  also notes that it finds a $5,000.00 Service Award to be excessive.
     III.   Approval of Class Notice and the Claims Process
         14. The Court approves the form and content of the Class notices,
  substantially in the forms attached to the Settlement, as well as the Claim
  Form attached thereto. The Court further finds that the Class Notice program
  described in the Settlement is the best practicable under the circumstances.
  The Class Notice program is reasonably calculated under the circumstances
  to inform the Settlement Class of the pendency of the Action, certification of a
  Settlement Class for the purposes of settlement only, the terms of the
  Settlement, and Class Counsel’s attorney’s fees application, and their rights
  to opt-out of the Settlement Class or object to the Settlement. The Class
  notices and Class Notice program constitute sufficient notice to all persons
  entitled to notice. The Class notices and Class Notice program satisfy all
  applicable requirements of law, including, but not limited to, Federal Rule of
  Civil Procedure 23 and the Constitutional requirement of Due Process. The
  Court orders that the notices be disseminated to the Class as per the Notice
  Plan.
         15. The Court preliminarily approves and directs that KCC LLC shall
  serve as the Administrator.
         16. The Administrator shall implement the Class Notice program, as
  set forth below and in the Settlement, using the Class notices substantially in
  the forms attached to the Settlement and approved by this Preliminary
  Approval Order. Notice shall be provided to the members of the Settlement
  Class pursuant to the Class Notice program, as specified in the Settlement
  and approved by this Preliminary Approval Order. The Class Notice program
  shall include, to the extent necessary, E-Mail Notice and Mail Notice, as set
  forth in the Settlement and below.
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 7 of 10




         Mail Notice
         17. The Administrator shall administer Mail Notice as set forth in the
  Settlement. Mail Notice shall be completed no later than sixty (60) days after
  the entry of this order.
         Email Notice
         18. The Administrator shall administer Email Notice as set forth in the
  Settlement. Email Notice shall be completed no later than sixty (60) days after
  the entry of this order.
         Settlement Website
         19. The Administrator shall establish a Settlement Website as a means
  for Settlement Class members to obtain notice of, and information about, the
  Settlement. The Settlement Website shall be established as soon as practicable
  following Preliminary Approval, but no later than before commencement of the
  Class Notice program. The Settlement Website shall include the Settlement, the
  Long-Form Notice, the Preliminary Approval Order, and any other such
  documents as Class Counsel and counsel for Defendant agree to include. These
  documents shall remain on the Settlement Website until at least sixty (60) days
  following the Claim Deadline.
         20. The Administrator is directed to perform all substantive
  responsibilities with respect to effectuating the Class Notice program, as set
  forth in the Settlement.
     IV.   Final Approval Hearing, Opt-Outs, and Objections
         21. The Court sets a Fairness Hearing for July 28, 2021 at 8:30 a.m.,
  to assist the Court in determining whether to grant Final Approval to the
  Settlement, certify the Settlement Class, and enter the Final Order and Final
  Judgment, and whether Class Counsel’s Fee and Expense Application should
  be granted.
         22. Any person within the Settlement Class who wishes to be excluded
  from the Settlement Class may exercise their right to opt-out of the Settlement
  Class by following the opt-out procedures set forth in the Settlement and in the
  Notices at any time during the Opt-Out Period. To be valid and timely, opt-out
  requests must be received by all those listed in the Long-Form Notice on or
  before the last day of the Opt-out Period, which is thirty (30) days before the
  Final Approval Hearing (“Opt-Out Deadline”), and mailed to the addresses
  indicated in the Long Form Notice. If a potential Class member files a request
  for exclusion, he/she/it may not assert an objection to the Settlement
  Agreement.
         23. Any Settlement Class Member may object to the Settlement or
  Class Counsel’s Fee Application. Any such objections must be mailed to the
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 8 of 10




  Clerk of the Court, Class Counsel (as defined above), and Defendant’s Counsel,
  at the addresses indicated in the Long-Form Notice. For an objection to be
  considered by the Court, the objection must be postmarked no later than thirty
  (30) days before the Final Approval Hearing, as set forth in the Notice. To be
  valid, an objection must include the following information:
         a. the name of the Action, Ron Von Paulus v. Real Green Systems, LLC,
            1:20-cv-23819-SCOLA (S.D. Fla.);
         b. the objector’s full name, address, and telephone number;
         c. an explanation of the basis upon which the objector claims to be a
            Settlement Class Member;
         d. all grounds for the objection, accompanied by any legal support for
            the objection known to the objector or his counsel;
         e. the number of times in which the objector has objected to a class
            action settlement within the five years preceding the date that the
            objector files the objection, the caption of each case in which the
            objector has made such an objection, and a copy of any orders related
            to or ruling upon the objector’s prior such objections that were issued
            by the trial and appellate courts in each listed case;
         f. the identity of all counsel who represent the objector, including any
            former or current counsel who may be entitled to compensation for
            any reason related to the objection to the Settlement or Fee
            Application;
         g. a copy of any orders related to or ruling upon counsel’s or the
            counsel’s law firm’s prior objections made by individuals or
            organizations represented by that were issued by the trial and
            appellate courts in each listed case in which the objector’s counsel
            and/or counsel’s law firm have objected to a class action settlement
            within the preceding 5 years the objector’s counsel;
         h. any and all agreements that relate to the objection or the process of
            objecting—whether written or oral—between objector or objector’s
            counsel and any other person or entity;
         i. the identity of all counsel (if any) representing the objector who will
            appear at the Final Approval Hearing;
         j. a statement confirming whether the objector intends to personally
            appear and/or testify at the Final Approval Hearing;
         k. a list of all persons who will be called to testify at the Final Approval
            Hearing in support of the objection; and
         l. the objector’s signature (an attorney’s signature is not sufficient).
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 9 of 10




     V.     Further Papers in Support of Settlement and Attorney’s Fee
            Application
        24. Plaintiff and Class Counsel shall file their Motion for Final
  Approval of the Settlement, no later than June 28, 2021, which is thirty (30)
  days before the Final Approval Hearing. The Parties shall promptly post any
  application to the Settlement Website after its filing with the Court.
        25. Plaintiff and Class Counsel shall file their Class Counsel’s Fee
  Application and expenses no later than June 8, 2021, which is twenty (20)
  days before the Deadline for opting-out of the Settlement and for submission of
  Objections.
        26. Plaintiff and Class Counsel shall file their responses to timely filed
  objections to the Motion for Final Approval of the Settlement and/or the Fee
  Application no later than July 13, 2021, which is fifteen (15) days before the
  Final Approval Hearing.
     VI.    Effect of Failure to Approve Settlement
         27. If the Settlement is not finally approved by the Court, or for any
  reason the Parties fail to obtain a Final Approval Order as contemplated in the
  Settlement, or the Settlement is terminated pursuant to its terms for any
  reason, then the following shall apply:
             (a)      All orders and findings entered in connection with the
  Settlement shall become null and void and have no further force and effect,
  shall not be used or referred to for any purpose whatsoever, and shall not be
  admissible or discoverable in any other proceeding;
             (b)      Nothing in this Preliminary Approval Order is, or may be
  construed as, any admission or concession by or against the Defendant or the
  Plaintiff on any point of fact or law; and
             (c)      Neither the Settlement terms nor any publicly disseminated
  information regarding the Settlement, including, without limitation, the Class
  Notice, court filings, orders and public statements, may be used as evidence. In
  addition, neither the fact of, nor any documents relating to, either Party’s
  withdrawal from the Settlement, any failure of the Court to approve the
  Settlement and/or any objections or interventions may be used as evidence.
     VII.   Stay/Bar of Other Proceedings
         28. All proceedings in the Action are stayed until further order of the
  Court, except as may be necessary to implement the terms of the Settlement.
  Pending final determination of whether the Settlement should be approved, The
  Plaintiff, all persons in the Settlement Class, and persons purporting to act on
  their behalf are enjoined from commencing or prosecuting (either directly,
Case 1:20-cv-23819-RNS Document 39 Entered on FLSD Docket 04/30/2021 Page 10 of 10




   representatively or in any other capacity) against any of the Released Parties
   any action or proceeding in any court, arbitration forum or tribunal asserting
   any of the Released Claims.
          29. Based on the foregoing, the Court sets the following schedule for
   the Final Approval Hearing and the actions which must take place before and
   after it:

    Event                       Date                Timeline
    Deadline for Completion     June 28, 2021       60 days after entry of the
    of Notice                                       Preliminary Approval Order
    Deadline for filing         June 28, 2021       30 days before the Final
    Motion for Final                                Approval Hearing
    Approval of the
    Settlement
    Class Counsel’s Fee         June 13, 2021       20 days before the Deadline
    Application and                                 for opting-out of the
    expenses                                        Settlement and for
                                                    submission of Objections
    Deadline for opting-out     June 28, 2021       30 days before the Final
    of the Settlement and for                       Approval Hearing
    submission of
    Objections
    Deadline for Responses      July 13, 2021       15 days before the Final
    to Objections                                   Approval Hearing
    Final Approval Hearing      July 28, 2021       Approximately 90 days
                                                    after Preliminary Approval
    Last day Class              August 12, 2021     15 days after the Final
    Claimants may submit a                          Approval Hearing
    Claim Form

         Done and ordered at Miami, Florida, on April 29, 2021.

                                                __________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
